EXHIBIT 10.13

NORTEK, INC., NORTEK HOLDINGS, INC. and RICHARD L. BREADY EMPLOYMENT AGREEMENT


          This EMPLOYMENT AGREEMENT (this "Agreement") is made on January 9,
2003 between NORTEK, INC., a Delaware corporation ("Nortek"), NORTEK HOLDINGS,
INC., a Delaware corporation ("Nortek Holdings") (Nortek and Nortek Holdings,
collectively referred to hereinafter as "Employer"), and Richard L. Bready, a
resident of Rhode Island (hereinafter called "Employee").


          WHEREAS, Employee is employed by Nortek as Chairman and Chief
Executive Officer and Employee possesses intimate knowledge of the business and
affairs of Employer and has acquired certain confidential information and data
with respect to Employer;


          WHEREAS, Employee and Nortek have an existing employment agreement
between them dated as of February 26, 1997 (the "Prior Agreement");


          WHEREAS, pursuant to the Agreement and Plan of Recapitalization, dated
as of June 20, 2002 by and among Nortek, Nortek Holdings and K Holdings, Inc.
("K Holdings") (the "Recapitalization Agreement"), after the consummation of the
"Transactions" (as defined in the Recapitalization Agreement) Nortek will become
a subsidiary of K Holdings or its designees;


          WHEREAS, Employee is a party to the Stockholders Agreement to be
entered into by Nortek Holdings and certain of its stockholders (the
"Stockholders Agreement")


          WHEREAS, Employee and Employer desire to enter into this Agreement,
which shall supersede the Prior Agreement and govern the terms of Employee's
continued employment with Employer on and following the "Effective Time" (as
defined in the Recapitalization Agreement);


          WHEREAS, Employer desires to assure that it will have the benefit of
the continued service and experience of Employee who is the chairman, president
and chief executive officer of the Employer and an integral part of its
management for a period of time and Employee is willing to enter into an
agreement to such ends upon the terms and conditions set forth in this
Agreement. In consideration of the foregoing and the mutual agreements herein
contained, the parties mutually agree as follows:


          1. Employment Period and Duties


          (a) During the Employment Period, Employer shall employ Employee, and
Employee shall serve as an employee of Employer, provided, however, that if the
Recapitalization Agreement is terminated according to its terms, then at the
time of such termination, this Agreement shall terminate and be of no force or
effect. For purposes of this Agreement, "Employment Period" shall mean the
period of time commencing from the Effective Time and ending, unless sooner
terminated pursuant to the provisions hereof, five years from said date;
provided that on the fifth anniversary of the Effective Time and each
anniversary thereafter, the Employment Period shall automatically extend for one
additional year unless written notice of intent not to extend is delivered by
Employer to Employee at least 90 days prior to the scheduled end of the
Employment Period.


          (b) During the Employment Period, Employee shall serve as chairman and
chief executive officer of Nortek and Nortek Holdings, or in such other
executive capacity at a similar level of responsibility and with such other
duties as the board of directors of Nortek Holdings (the "Board") and Employee
may from time to time mutually determine, and Employee accepts employment on the
terms and conditions contained herein and agrees to devote a substantial part of
his working time and energies to the business of Employer and to faithfully and
diligently perform the customary duties of his office and such other duties,
reasonable vacations (of not less than four weeks per year) and time devoted to
charitable and community service, and absences due to illness and holidays
excepted. Such other duties may include the performance of services for any of
Employer's subsidiaries and, without further remuneration (except as otherwise
agreed), may also include service as an officer or director of one or more of
Employer's subsidiaries. Nothing herein shall prohibit Employee from managing or
supervising his personal investments or from devoting attention to his other
business interests that do not materially interfere with his obligations to
Employer hereunder or compete with Employer or its subsidiaries.


          (c) During the Employment Period, Employer shall maintain an
appropriately appointed executive office for Employee in Providence, Rhode
Island (or at such other location as Employee and Employer shall mutually agree)
of not less than the size of Employee's current office and associated
administrative space from which Employee shall perform his duties and shall
provide Employee with executive secretarial and other administrative staff and
services suitable to his offices and duties, staffed by persons approved by
Employee and with such staff members' salaries and benefits as Employee shall
approve.


          (d) During the Employment Period, Employer shall not, without
obtaining Employee's consent, terminate the employment of any employee listed in
Exhibit A hereto.


          2. Compensation


          (a) Basic Salary. Employee shall receive a basic annual salary of (i)
not less than $1,068,767 during the Employment Period prior to January 1, 2003
(such period, the "Initial Period") and (ii) not less than $2,500,000 during the
remainder of the Employment Period (such period, the "Second Period")
(hereinafter called the "Basic Salary"), payable in equal monthly installments
on the 15th day of each month.


          (b) Incentive Compensation.


 

          (i) Subject to Section 17 hereof, with respect to any performance
period ending within the Initial Period (the "Performance Period"), Employee
shall be eligible to receive payment with respect to the performance award
granted to him on March 5, 2002 pursuant to the Nortek, Inc. 2001 Equity and
Cash Incentive Plan (the "Performance Award"), subject to the same terms and
conditions as were in effect with respect to the Performance Award immediately
prior to the Effective Time; provided, however, that in making any calculation
of EBITDA called for therein, such amount shall be calculated by adding back all
of the Add Back Expenses (as defined below). In the event that Employee's
employment with Employer is terminated for any reason during the Performance
Period, Employee shall be eligible to receive payment pursuant to the
Performance Award at the time such award would otherwise be payable, determined
as if the Employee were still employed by Employer at such time.


 

          (ii) In addition to Basic Salary, with respect to each calendar year
during the Second Period, Employee shall be entitled to receive an annual
incentive compensation payment ("Incentive Compensation") pursuant to Section
2(b)(iii) below, subject to the achievement of annual Proforma EBITDA for the
applicable year in excess of the target annual Proforma EBITDA (the "EBITDA
Target") for such year.


 

          (iii) "Proforma EBITDA" shall mean, with respect to the applicable
calendar year, Consolidated Cash Flow for such year (as defined in the
Indenture, dated March 17, 1997, by and between Nortek, Inc. and State Street
Bank and Trust Company (the "Indenture"), with respect to the 9 1/4% Senior
Notes due March 15, 2007 (without regard to clause (vi) thereof) plus the sum of
(A) any management fee paid by Employer or any of its subsidiaries to Kelso &
Company, L.P. or any of its affiliates during such year, (B) any fees and
expenses paid by the Employer in connection with the consummation of the
Transactions during such year, (C) any expense to the Employer during such year,
as determined under GAAP (as defined in the Indenture) that is incurred as a
result of the Transactions and arises from the obligations contained in either
Section 10 of this Agreement or the Nortek, Inc. Supplemental Executive
Retirement Plan (the "SERP") (including as a result of Section 2(e) hereof), (D)
any other extraordinary and non-recurring charges paid during such year, (E) any
Incentive Compensation otherwise expensed in determining Consolidated Cash Flow
and (F) any amortization or other non-cash expense or income arising from the
revaluation of any property, liability or other asset from the application of
purchase accounting in connection with the Transactions; in each case, without
duplication and solely to the extent such expense reduces Consolidated Net
Income (as defined in the Indenture) (Clauses (A) through (F) referred to herein
as the "Add Back Expenses"). Exhibit B attached hereto lists the EBITDA Targets
for each calendar year in the Second Period. Employee shall be entitled to
Incentive Compensation with respect to a calendar year equal to 33% of the
excess of Proforma EBITDA over the EBITDA Target for such year subject to an
annual maximum for any year of $5,000,000.


 

          (iv) Prior to payment of Incentive Compensation in respect of any
year, the compensation committee of the Board must certify in writing the extent
to which the EBITDA Target for such year has been met or exceeded. Incentive
Compensation payable with respect to any year shall be paid no later than 30
days immediately following the completion of Employer's audited financial
statements for the applicable year and shall be made in cash. In respect of a
calendar year in which the Employment Period is terminated other than pursuant
to Sections 3(c) or (d) hereof, Employee shall be entitled to a prorated amount
of the Incentive Compensation due based upon the number of full and partial
months during which Employee was employed in such calendar year.


          (c) SERP Payment. In satisfaction of all liabilities and obligations
under the SERP, (i) Employee shall be entitled to a lump sum cash payment of
$63,392,573.68, less applicable withholding, payable on the Effective Time and
(ii) Employer shall transfer the policy numbered 62 814 393 issued by New York
Life Insurance Company on the life of Employee (the "Life Insurance Policy") to
Employee at the Effective Time.


          (d) Stock Options.


 

          (i) Employer shall grant to Employee, effective as of the Effective
Time, (i) a number of Class A Options (as defined in the Nortek Holdings, Inc.
2002 Stock Option Plan (the "Option Plan")) equal to one-third (1/3) of the
maximum number of Class A Options available for grant pursuant to the Option
Plan at the Effective Time, subject to the terms and conditions of the Option
Plan and the applicable stock option agreement and (ii) a number of Class B
Options (as defined in the Option Plan) equal to one-third (1/3) of the maximum
number of Class B Options available for grant pursuant to the Option Plan at the
Effective Time, subject to the terms and conditions of the Option Plan and the
applicable stock option agreement.


 

          (ii) Notwithstanding the terms of the Recapitalization Agreement, each
option held by Employee to acquire shares of common stock and/or special common
stock of Employer (each, a "Nortek Option") shall be treated in accordance with
the terms of (x) the Merger Agreement by and among Nortek, Nortek Holdings and
Nortek Holdings Merger Sub, dated June 20, 2002, as amended, pursuant to which
the Nortek Options shall be converted into options to purchase shares of common
stock and special common stock of Nortek Holdings (each, a "Nortek Holdings
Option") and (y) the Exchange Agreement to be entered into by Employee, Nortek,
Nortek Holdings and K Holdings pursuant to which each Nortek Holdings Option
shall be converted into an Exchange Option to acquire shares of Class A Common
Stock, par value $1.00 per share of Nortek Holdings ("Common Stock"), subject to
the terms and conditions of the Option Plan and the applicable stock option
agreement.


          (e) Life Time Medical Coverage.


 

          (i) From and after the date upon which the Employment Period expires
or terminates for any reason (the "Triggering Date"), Employer shall provide
Employee and his Spouse for so long as they shall live with lifetime Medical
Coverage at no cost to Employee. For purposes of this Agreement, (x) "Spouse"
shall mean any individual married to Employee only during the time such
individual is married to Employee, provided that an individual who is married to
Employee at the time of Employee's death shall be a Spouse for the remainder of
such individual's lifetime and (y) "Medical Coverage" shall mean all medical and
dental benefits that are provided Employee at the Effective Time, any medical or
dental expense that would be deductible by Employee under section 213 of the
Internal Revenue Code of 1986, as amended (the "Code"), including insurance
premiums, long term care benefits (determined without regard to any limitation
under section 213 of the Code), co-payments and deducible amounts (all
determined without regard to the deductible threshold set forth in section
213(a) of the Code) if paid by the Employee directly, and such other reasonable
medical and dental expenses that Employer may approve from time to time, but in
no event shall Employer's reimbursement obligation for Employee, his Spouse or
dependents under this Section 2(e) exceed $1,000,000 (exclusive of any gross up
for taxes pursuant to Sections 2(e)(iii) or 10 hereof) in the aggregate during
Employee's and his Spouse's lifetimes. Such Medical Coverage shall be extended
to any dependent of Employee but only for so long as such person remains a
"dependent" under the terms and conditions of Employer's health plan in
existence at the Effective Time. Employer shall make all reasonable efforts to
include Employee, his Spouse and dependents in any comprehensive medical and/or
dental plan provided to active employees from time to time. Employee must make
all reasonable effort to obtain and to maintain (at Employer's expense as
provided herein) any form of comprehensive medical and/or dental insurance that
Employer may require from time to time. If Employee is or becomes eligible for
Medicare benefits, the coverage provided by this Section shall be supplemental
to Medicare coverage, Parts A and B, and the Employee shall be required to
submit claims to Medicare before making any claim for medical care under this
Section.


 

          (ii) Upon the Triggering Date, or any time thereafter, upon the
written request of Employee or his Spouse, Employer shall authorize a lump sum
cash payment in lieu of lifetime Medical Coverage in an amount established by
the Board that is reasonably sufficient to provide the lifetime Medical
Coverage. For illustrative purposes, a sample calculation of such lump sum cash
payment is set forth in Exhibit C hereto.


 

          (iii) Employer agrees to make a "gross up" payment to Employee to
cover any and all state and federal income taxes that may be due as a result of
the benefits provided under Section 2(e)(i) above and on any lump sum payment
under Section 2(e)(ii) above (and the tax on any such "gross up" payment) as a
consequence of providing such lifetime Medical Coverage to Employee, his Spouse
and his dependents.


 

          (iv) Following the Triggering Date, Employee shall notify the Company
of any change in (x) his marital status or (y) the status of his dependents as
"dependents", as soon as practicable following such change.


          


          (f) Outstanding Loan. In connection with the Prior Agreement, Employer
has previously made a ten-year loan to Employee in the original principal amount
of $3,000,000 bearing interest at the applicable federal long-term rate
(determined in accordance with section 1274 of the Code) payable annually in
arrears, and repayable annually as of each anniversary of the making of such
loan in equal installments of principal of $300,000 plus accrued interest.
Following the Effective Time, payment of each installment of principal and
interest will be deferred until determination of Employer's Operating Earnings
for the prior fiscal year. If Employee remains in the employ of Employer on the
date an installment is due and if Employer has met the goal of Operating
Earnings of $35,000,000 or more for the prior year, such installment and accrued
interest shall be forgiven; and all remaining installments and accrued interest
shall be forgiven in the event of termination of the Employment Period pursuant
to Sections 3(a), (b), (e) and (f) hereof. For purposes of this subsection (f),
"Operating Earnings" shall mean (i) Earnings Before Taxes before provisions for
interest income and expense, gain or loss on investments (and marketable
securities), gain or loss on businesses sold and before write-up or write-down
of assets plus (ii) any Add Back Expenses.


          (g) Benefits. Employee shall be eligible to participate in any
deferred compensation, supplemental executive retirement, pension or other
benefit plan in which executive personnel of Employer are eligible to
participate and shall be eligible for discretionary bonuses. In addition, other
than as provided in Section 17 hereof, Employee shall be entitled to receive all
other benefits or participate in any employee benefit plans generally available
to executive personnel of Employer, including without limitation, any hospital,
medical, accident, disability, life insurance, and dental coverage, any stock
option or savings plans, or any pension or other retirement benefit plans.


          (h) Reimbursement and Perquisites. Employer shall promptly reimburse
Employee for all business expenses incurred by Employee during the Employment
Period; shall promptly pay or reimburse Employee for club and professional
association dues, assessments and fees for at least such clubs and associations
as Employee was a member of and Employer was making such payments or
reimbursements at the Effective Time; and shall provide to Employee for his
exclusive business and personal use an automobile of his selection, pay all
expenses of ownership, operation, repair and maintenance of such vehicle,
provide suitable substitute vehicle in the event such automobile is not
available for use by Employee for any reason and replace such automobile not
less often than biannually with a new vehicle at the option of Employee.
Employer shall provide Employee with use of (or reimburse Employee for use of) a
private aircraft for business and personal travel in a manner consistent with
Employer's practice prior to the Effective Time.


          3. Termination


          (a) If Employee dies, the Employment Period or the Noncompete Period
(as defined in Section 4 hereof) shall end and his employment hereunder shall be
deemed to cease as of the date of his death.


          (b) If Employee is incapacitated by accident, sickness, or otherwise
so as to render him, for a period of 365 consecutive days, mentally or
physically incapable of performing the services required of him under this
Agreement (such incapacity, a "Disability") and, if requested by Employee, the
basis for such incapacity is certified by a licensed physician, Employer, acting
through its Board, may terminate the Employment Period.


          (c) Employee shall have the right to terminate the Employment Period
without Good Reason at any time by written notice to the Board.


          (d) Employer, acting through the Board, shall have the right to
terminate the Employment Period for Cause (as hereinafter defined), without
further obligation hereunder on the part of Employer or Employee except payment
to Employee of amounts earned or accrued hereunder to the date of termination,
pursuant to the procedures specified in this Section 3(d); provided that the
Employment Period shall not be terminated for Cause if prior to the finding of
the Board with respect thereto, the Employment Period shall have terminated for
any other reason. For purposes of this Agreement, "Cause" shall mean: (i) the
willful and continued failure of Employee to perform substantially Employee's
material duties pursuant to Section 1(b) hereof (other than any such failure
resulting from, or contributed to by, incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Employee by the Board which notice is adopted at an in-person meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Employee and Employee is given an opportunity, together with counsel, to be
heard before the Board) and which notice specifically identifies the manner in
which Employee has not substantially performed his material duties, or (ii)
because of conviction of Employee of a crime involving theft, embezzlement or
fraud against Employer or a civil judgment in which Employer is awarded damages
from Employee in respect of a claim of loss of funds through fraud or
misappropriation by Employee, which in either case has become final and is not
subject to further appeal, continued employment of Employee would be
demonstrably injurious to Employer. Performance by Employee of his duties under
Section 1(b) hereof shall be presumed to be substantially performed, and any
act, or failure or act, based upon authority given pursuant to a resolution duly
adopted by the Board or any committee of the Board or based upon the advice of
counsel for Employer (including members of its legal staff) or which has been
acquiesced in by the Board shall be conclusively presumed to be done, or omitted
to be done, by Employee consistent with his obligations under Section 1(b)
hereof. Termination of the Employment Period for Cause shall not occur unless
and until there shall have been delivered to Employee a copy of a resolution
duly adopted by the affirmative vote of all of the members of the Board
excluding Employee at an in-person meeting of the Board called and held for such
purpose (after notice of not less than 20 business days is provided to Employee
and Employee is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, termination
for Cause is justified based solely on information presented at such meeting.


          (e) Employer, acting through the Board, shall have the right to
terminate the Employment Period without Cause, by written notice to Employee,
not less than 20 business days in advance of such termination.


          (f) Good Reason. Employee shall have the right to terminate the
Employment Period at any time with Good Reason (as defined in Section 5) by
written notice to the Board.


          (g) Any amounts due Employee hereunder in the event of termination of
the Employment Period shall be considered severance pay in consideration of his
past services and in consideration of his continued services from the date
hereof, are considered reasonable by Employer and not in the nature of a
penalty, shall not be reduced by compensation or income received by Employee
from any other employment or other source and shall not be offset by any claims
Employer may have against Employee; timely payment of such amounts is further
agreed by the parties hereto to be in full satisfaction and compromise of any
claims arising out of the performance or nonperformance of this Agreement that
either party might have against the other, other than any claims Employee may
have under the provisions of Section 10 hereof.


          4. Noncompetition and Confidentiality


          (a) Employee agrees that he shall not compete with Employer as
hereinafter provided for a period (the "Noncompete Period") equal to:


 

          (i) if the Employment Period is terminated pursuant to Section 3(c) or
(d) hereof, one year beginning as of the first day following such termination,
or


 

          (ii) if the Employment Period is terminated pursuant to Section 3(b),
(e) or (f) hereof, the longer of (x) one year beginning as of the first day
following such termination of the Employment Period and (y) a period commencing
on such date and ending on the fifth anniversary of the Effective Time.


          (b) Employee's agreement not to compete with Employer during the
Noncompete Period shall be limited to prohibiting Employee from owning a greater
than 5% equity interest in, serving as a director, officer, employee or partner
of, or being a consultant to or co-venturer with any business enterprise or
activity that competes in Nortek America with any line of business conducted by
Employer or any of its subsidiaries at the termination of the Employment Period
and accounting for more than 5% of Employer's gross revenues for its fiscal year
ending immediately prior to the year in which the Employment Period ends. During
the Noncompete Period, Employee agrees that he will not hire or attempt to hire
any person employed by Employer or any of its subsidiaries during the 24 month
period prior to the termination of the Employment Period, assist such a hiring
by any other person or entity, encourage any such employee to terminate his
relationship with Employer (or any such subsidiary) or solicit or encourage any
customer or vendor of Employer to terminate its relationship with Employer.


          (c) Employee shall hold in a fiduciary capacity for the benefit of
Employer all secret or confidential information, knowledge or data relating to
Employer or any of its subsidiaries, and their respective businesses, which
shall have been obtained by Employee during Employee's employment by Employer
and which shall not be or become public knowledge (other than by acts by
Employee or representatives of Employee in violation of this Agreement). After
termination of Employee's employment with Employer, Employee shall not, without
the prior written consent of Employer or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than Employer and those designated by it.


          5. Severance Pay-Termination by Employer


          (a) If (x) the Employment Period shall terminate by reason of
Employer's exercise of its right under Section 3(e) to terminate without Cause
or in the event Employee elects to terminate the Employment Period for Good
Reason or (y) Employee's employment is terminated due to the Employer's delivery
of notice not to extend the Employment Period pursuant to Section 1(a) hereof,
Employer shall thereafter be obligated to provide and Employee, or in the event
of his death, his estate, shall be entitled to receive, for a period of one year
beginning as of the first day following such termination (or, if longer, for a
period commencing on such date and ending on the fifth anniversary of the
Effective Time):


 

          (i) an amount for each year, payable in the manner set forth in
Section 2 hereof, equal to $1,750,000;


 

          (ii) continued coverage, at the expense of the Employer, under the
same or equivalent disability, accident and life insurance policies as Employee
was covered by immediately prior to termination of the Employment Period; and


 

          (iii) an executive office for Employee located outside of Employer's
headquarters but within Providence, Rhode Island and secretarial and other
administrative services, all reasonably suitable to Employee's then current
needs and consistent with his former offices and duties during the Employment
Period.


          (b) For purposes of this Agreement, "Good Reason" shall mean:


 

          (i) any reduction of, or failure to pay, Employee's Basic Salary or
other compensation as described in Sections 2(a) and (b) hereof;


 

          (ii) any failure to provide the benefits or payments required by
Sections 2(c), (d), (e) and (f), 8, 9, 10 and 12 hereof, Sections 6.5(a) and 8.2
of the Stockholders Agreement, the registration rights provided in the
Registration Rights Agreement to be entered into by Employee, North Holdings and
other parties named therein (the "Registration Rights Agreement") and the
preemptive rights provided in the Preemptive Rights Agreement to be entered into
by Employee, North Holdings and other parties named therein (the "Preemptive
Rights Agreement");


 

          (iii) assignment to Employee of any duties materially inconsistent
with his position (including status, offices and titles), authority, duties or
responsibilities as contemplated by Section 1(b) above or any other action by
Employer which results in a material diminution of such position, authority,
duties or responsibilities;


 

          (iv) relocation of Employer's principal executive offices, or any
event that causes Employee to have his principal place of work changed, to any
location outside Providence, Rhode Island;


 

          (v) any requirement by Employer that Employee travel away from his
office in the course of his duties significantly more than the number of
consecutive days or aggregate days in any calendar year than was required of him
prior to the Effective Time; and


 

          (vi) without limiting the generality or effect of the foregoing, any
other material breach by Employer or any successor thereto or transferee of
substantially all the assets thereof, of this Agreement, the Stockholders
Agreement, the Registration Rights Agreement and Preemptive Rights Agreements.


          6. Death Benefit


          If the Employment Period shall terminate by reason of Employee's
death, his estate or designated beneficiary shall thereafter be entitled to
receive from Employer a death benefit for a period of one year beginning as of
the first day following his death (or, if longer, for a period commencing on
such date and ending on the fifth anniversary of the Effective Time) in an
annual amount equal to $1,750,000, such death benefit shall be payable in the
manner set forth in Section 2 hereof.


          7. Disability Benefit


          If the Employment Period shall terminate by reason of Employee's
Disability, Employee, or in the event of his death, his estate, shall thereafter
be entitled to receive from Employer: (i) for a period of one year commencing
from the date of such termination (or, if longer, for a period commencing on
such date and ending on the fifth anniversary of the Effective Time), a
disability benefit in an annual amount equal to $1,750,000, payable in the
manner set forth in Section 2 hereof; and (ii) for what would have been the
remainder of the Employment Period without such termination (without
consideration to any future extension) and unless Employee should earlier die,
Employer will not terminate the Insurance Agreements (as defined in Section 9
hereof).


          8. Deferred Compensation


          Employee may defer receipt of all or any part of the Incentive
Compensation pursuant to Section 2(b) otherwise due him under this Agreement in
respect of any year of the Employment Period, provided that prior to the end of
such year for which such Incentive Compensation would otherwise be payable,
Employee notifies Employer of his irrevocable election to so defer such receipt,
stating in such notice the period during which such receipt is to be deferred
and the period over which such Incentive Compensation is to be paid once such
deferral has terminated. Any such deferred Incentive Compensation shall be a
general unsecured obligation of Employer to Employee and shall bear interest at
the interest rate per annum announced and made effective from time to time by
Fleet National Bank (or its successor) as its prime rate (the "Rate") which
shall accrue and be paid in equal monthly increments over the period the
Incentive Compensation to which it relates is to be paid with the unpaid amount
of such Incentive Compensation and unpaid interest to bear interest at the Rate
which shall be paid in arrears as each such installment of deferred Incentive
Compensation is payable.


          9. Split Dollar Life Insurance.


          Upon the transfer of the Life Insurance Policy from Employer to
Employee, (a) Employer shall have no further obligation to Employee with respect
to the Life Insurance Policy and (b) the Split Dollar Agreement between
Employer, Douglass N. Ellis and Employee, dated December 28, 2001(the "Life
Insurance Agreement"), shall terminate. During the Employment Period and any
period during which Employee is entitled to receive benefits pursuant to
Sections 5 or 7 hereof, Employer shall continue to pay premiums (other than out
of the cash surrender value) with respect to any split dollar life insurance
agreement, other than the Life Insurance Agreement, to which the Employer and
Employee or a trust established by him are a party immediately prior to the
Effective Time (the "Insurance Agreements"). If the Employment Period is
terminated in a manner which does not result in the payment of benefits pursuant
to Sections 5, 6, or 7 hereof, Employer agrees not to terminate any of the
Insurance Agreements until the Employment Period (without consideration to any
future extension) or the Noncompete Period, as the case may be, would have
otherwise terminated, provided that Employer's obligation to pay premiums
pursuant to the Insurance Agreements shall be limited to applying the cash value
of the policies (including accumulated dividends and the value of any paid-up
additions) to premium payments. If in such event such cash value is insufficient
to pay all required premiums, Employer shall consult with Employee and apply
cash value to payment of premiums as directed by Employee. As to policies where
such premiums are not to be paid by the application of cash value, at the
election of Employee Employer will either permit Employee to pay premiums to the
extent not paid from the application of cash value or transfer such policies to
Employee, conditioned upon Employee's executing any additional instruments
reasonably necessary to preserve Employer's rights under the Insurance
Agreements.


          10. Gross-up Payment


          (a) In the event that it is determined that any payment or benefit
provided by Employer to or for the benefit of Employee, either under this
Agreement or otherwise, will be subject to the excise tax imposed by section
4999 of the Code or any successor provision ("section 4999"), Employer will,
prior to the date on which any amount of the excise tax must be paid or
withheld, make an additional lump-sum payment (the "gross-up payment") to
Employee. The gross-up payment will be sufficient, after giving effect to all
federal, state and other taxes and charges (including interest and penalties, if
any) with respect to the gross-up payment, to make Employee whole for all taxes
(including withholding taxes) and any associated interest and penalties, imposed
under or as a result of section 4999.


          (b) Determinations under this Section 10 will be made by the
Employer's tax accountant as of the Effective Time unless Employee has
reasonable objections to the use of that firm, in which case the determinations
will be made by a comparable firm chosen by Employee after consultation with
Employer (the firm making the determinations to be referred to as the "Firm").
The determinations of the Firm will be binding upon Employer and Employee except
as the determinations are established in resolution (including by settlement) of
a controversy with the Internal Revenue Service to have been incorrect. All fees
and expenses of the Firm will be paid by Employer.


          


          (c) If the Internal Revenue Service asserts a claim that, if
successful, would require Employer to make a gross-up payment or an additional
gross-up payment, Employer and Employee will cooperate fully in resolving the
controversy with the Internal Revenue Service. Employer will make or advance
such gross-up payments as are necessary to prevent Employee from having to bear
the cost of payments made to the Internal Revenue Service in the course of, or
as a result of, the controversy. The Firm will determine the amount of such
gross-up payments or advances and will determine after resolution of the
controversy whether any advances must be returned by Employee to Employer.
Employer will bear all expenses of the controversy and will gross Employee up
for any additional taxes that may be imposed upon Employee as a result of its
payment of such expenses.


          (d) Employer shall provide Employee with a letter of credit no later
than the Effective Time covering Employee's potential exposure to the excise tax
imposed by section 4999 (or any payment resulting from such exposure) on terms
reasonably acceptable to Employer and Employee.


          11. Expenses


          Employer agrees to reimburse Employee for all reasonable expenses
incurred by Employee in connection with the negotiation of this Agreement, the
Recapitalization Agreement and any other agreements and transactions
contemplated thereby.


          12. Indemnification


          Anything in this Agreement to the contrary notwithstanding, Employer
agrees to pay all costs and expenses incurred by Employee in connection with the
enforcement of this Agreement and will indemnify and hold harmless Employee from
and against any damages, liabilities and expenses (including without limitation
fees and expenses of counsel) incurred by Employee in connection with any
litigation or threatened litigation, including any regulatory proceedings,
arising out of the making, performance or enforcement of this Agreement or
termination of the Employment Period.


          13. Notices


          All notices or other communications given hereunder shall be in
writing and shall be deemed to have been duly given if mailed by certified mail
or hand delivered, if to Employer, at 50 Kennedy Plaza, Providence, Rhode Island
02903-2360, or at such other address as Employer shall have furnished to
Employee in writing, or if to Employee, at 166 President Avenue, Providence,
Rhode Island 02906, or at such other address as Employee shall have furnished to
Employer in writing.


          14. Governing Law


          This Agreement shall be governed by the laws of the State of Rhode
Island and Providence Plantations.


          15. Severability


          The provisions of this Agreement are severable, and in the event that
any one or more paragraphs are deemed illegal or unenforceable, the remaining
paragraphs shall remain in full force and effect.


          16. Effectiveness/Prior Agreements


          This Agreement shall be binding on all parties as of the date hereof.
If the Effective Time does not occur, this Agreement shall be of no force and
effect. As of the Effective Time, the Prior Agreement shall terminate and no
payments shall thereafter be made thereunder. Under no circumstances shall the
consummation of the Transactions, shareholder approval thereof or any other
event relating thereto be deemed a "Change of Control" for any purposes under
the Prior Agreement. This Agreement will constitute the entire agreement between
Employer and Employee and will supersede all prior negotiations and written or
oral agreements with respect to the full time employment of Employee by
Employer, including the Prior Agreement and all other prior employment
agreements between Employee and Employer, excluding the Amended and Restated
Agreement between Employee and Employer dated June 1, 2001 except as explicitly
provided herein. No changes, alterations or modifications may be made to this
Agreement, except by a writing signed by each of the parties hereto, provided
that no changes, alterations or modifications may be made to this Agreement
prior to the Effective Time without the consent of K Holdings and, for such
purposes, K Holdings shall be a third party beneficiary to this Section 16.


          17. Waivers


          Employee waives any right to accelerated payment of benefits pursuant
to (a) Section 6 of the Amended and Restated Agreement between Employee and
Employer dated June 1, 2001 and (b) Section 7.2(a)(1)(iii) of the Nortek, Inc.
2001 Equity and Cash Incentive Plan, to the extent such payments accelerate or
otherwise become payable as a result of the consummation of the Transactions,
shareholder approval thereof or any event relating thereto. From the Effective
Time, Employee will not be eligible to participate in or receive benefits
pursuant to the Nortek, Inc. 1999 Equity Performance Plan and the SERP, other
than payments specifically set forth in this Agreement.


          18. Assignment


          This agreement is personal to Employee and without the prior written
consent of Employer shall not be assignable by Employee other than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Employer's legal representative.


          19. Counterparts


          This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.


          IN WITNESS WHEREOF, the undersigned have duly executed this Agreement
as of January 9, 2003.


ATTEST: NORTEK, INC.     /s/ Andrew W. Prete          /s/ Kevin W.
Donnelly             ATTEST: NORTEK HOLDINGS, INC.     /s/ Andrew W.
Prete          /s/ Kevin W. Donnelly             WITNESS:     /s/ Phillip L.
Cohen       /s/ Richard L. Bready           Richard L. Bready, Employee



















EXHIBIT A   Company Name Title Nortek, Inc. Edward J. Cooney Vice President and
Treasurer Nortek, Inc. Kevin W. Donnelly Vice President, General Counsel &
Secretary Nortek, Inc. Bruce E. Fleming Vice President - Corporate Development
Nortek, Inc. Almon C. Hall Vice President, Controller and Chief Financial
Officer Nortek, Inc. Robert E.G. Ractliffe Executive Vice President and Chief
Operating Officer Aubrey Manufacturing, Inc. Dennis D. Studley
Manager-Operations Best S.p.A Franco Stabellini Executive Managing Director Best
S.p.A Sergio Giulioni Finance Director Broan-NuTone LLC Jerome G. Santowski
President, Chief Executive Officer Broan-NuTone LLC David W. Wolbrink Vice
President - Research and Development Broan-NuTone LLC John M. Pendergast Senior
Vice and Chief Financial Officer Broan-NuTone LLC Martin N. Redlin Senior Vice
President - Sales CES Group, Inc. David J. Huntley President CWD Windows and
Doors, Inc. Bryan K. Sveinson President Eaton-Williams Group Limited Gerry C.
Stapley Co-Managing Director Eaton-Williams Group Limited Gary T. Martin
Co-Managing Director Elektromec S.p.A Mario Giorgi General Manager Governair
Corporation James Durr General Manager Great Lakes Window, Inc. Walter J.
Krajewski President Jensen Industries, Inc. Jon M. Forbes President Kroy
Building Products, Inc. John T. Forbis President, Chief Executive Officer La
Cornue S.A Xavier Dupuy President Linear Corporation Grant D. Rummell President
Linear Corporation Dan C. Stottlemyre Vice President - Engineering Linear HK
Manufacturing Limited Nicholas Hung General Manager Mammoth, Inc. William R.
Haugh General Manager Multiplex Technology, Inc. Philip R. Strauss President
Nordyne Inc. David J. LaGrand President, Chief Executive Officer Nordyne Inc.
Joseph M. McHugh Vice President - Finance,CFO Nordyne Inc. Bradley J. Campbell
Vice President - Engineering Nordyne Inc. Michael T. Nix Vice President -
Operations Nordyne Inc. William C. Kormeier Vice President - Marketing & Sales,
Manufactured Housing NuTone, Inc. Karl P. Adrian Vice President, General Manager
Ply Gem Industries, Inc. Lee D. Meyer President, Chief Executive Officer Ply Gem
Industries, Inc. Robert N. Guiette Vice President - Strategic Operations Ply Gem
Industries, Inc. James J. Zingg Vice President and Chief Information Officer
Rangaire LP Fabio V. Fronda Vice President - Operations Temtrol, Inc. George A.
Halko President Thermal-Gard, Inc. Randall D. Booker Vice President - Operations
Variform, Inc. John C. Wayne President Variform, Inc. Shawn K. Poe Vice
President, Finance & CFO Variform, Inc. Richard R. Veach Vice President,
Operations Venmar Ventilation, Inc. Pascal Ialenti President Venmar Ventilation,
Inc. Daniel Forest Vice President, Research and Development Venmar CES/Aston
Maury Wawryk General Manager Ventrol Air Handling Systems, Inc. Sham S. Ahmed
President, General Manger Ventrol Air Handling Systems, Inc. John Gocek Vice
President and Controller Webco, Inc. Ronald D. Gannon General Manager Xantech
Corporation Ray G. Bond President



EXHIBIT B                      


EBITDA TARGETS


Year

--------------------------------------------------------------------------------

EBITDA Target1

--------------------------------------------------------------------------------

    2003 $240,000,000 Each other calendar year in the Employment Period To Be
Determined   1 As defined in Section 2(b) of this Agreement.
